FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  January 13, 2009
                    UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                     Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 08-6115
          v.                                           (W.D. Oklahoma)
 MOSARRAF SHAH, also known as                   (D.C. No. 5:07-CR-00291-C-1)
 Maruf Hasan,

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before LUCERO, ANDERSON, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Following a jury trial, defendant and appellant Mosarraf Shah, a/k/a Maruf

Hasan, was found guilty of being an illegal alien in possession of two firearms, in



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
violation of 18 U.S.C. § 922(g). He was sentenced to thirty-three months’

imprisonment. Shah appeals, arguing his sentence is unreasonable. We affirm.



                                 BACKGROUND

      Shah, a native of Bangladesh, entered the United States in 1993, when he

was approximately twelve years old. Both he and his father apparently tried to

obtain legal status for Shah to remain in this country, but were unsuccessful in

both attempts. Shah has worked in commercial convenience stores and pizza

businesses since his arrival in the United States. Shortly after Shah’s arrival, his

father left him with a family friend who evidently treated him like “slave labor”

and did not permit him to attend school.

      Shah was found in the possession of a Glock handgun and an assault-style

Bushmaster rifle in November 2007. In addition to the weapons, Shah was found

in the possession of scores of rounds of ammunition, at least three high-capacity

magazines for the assault rifle, and extra magazines for the Glock. At that time,

Shah owned and operated his own pizza restaurant, was twenty-six years old and

spoke only English.

      As indicated, Shah was found guilty following a jury trial. In preparation

for sentencing under the advisory United States Sentencing Commission,

Guidelines Manual (“USSG”), the United States Probation Office prepared a

presentence report (“PSR”), which calculated Shah’s offense level as twenty and

                                           -2-
his criminal history category as I. That rendered an advisory sentencing

Guidelines range of thirty-three to forty-one months. In its sentencing

memorandum, the government agreed with the probation office that there were no

grounds to depart downward from the advisory Guidelines sentence.

      In his sentencing memorandum, Shah sought a “downward departure or

downward variance” to six months, the time he had already served, on the

following grounds: (1) Shah claimed the weapons were obtained “from police

officers and with the intent of using them in self-defense” of his pizza store in a

high-crime neighborhood; 1 (2) Shah has no criminal history, and he had a difficult

childhood after arriving in the United States; (3) the sentence is greater than

necessary to fulfill the objectives of the sentencing Guidelines; and (4) he will be

deported to Bangladesh and has no intention to re-offend. In his brief on appeal,

Shah argues that the thirty-three month sentence imposed is unreasonable because

of the circumstances leading up to his offense and because he has no criminal

background.




      1
       Shah in fact purchased the weapons from a fellow businessman. The
businessman, in turn, testified that he had purchased at least one, if not both, of
the guns from police officers. There was no dispute that Shah had no license or
other valid permission to own the guns.

                                          -3-
                                   DISCUSSION

      We review a district court’s sentencing decision for an abuse of discretion,

inquiring whether the sentence is reasonable in view of the factors listed in 18

U.S.C. § 3553(a). See United States v. Gall, 128 S. Ct. 586, 594 (2007) (“Our

explanation of reasonableness review in the Booker opinion made it pellucidly

clear that the familiar abuse-of-discretion standard of review now applies to

appellate review of sentencing decisions.”). Reasonableness has both a

procedural and a substantive component. See United States v. Hildreth, 485 F.3d

1120, 1127 (10 th Cir. 2007). In general, a sentence that reflects a proper

Guidelines calculation and application of the § 3553(a) factors is procedurally

reasonable. See United States v. Geiner, 498 F.3d 1104, 1107 (10th Cir. 2007).

“A sentence is substantively reasonable when it ‘reflects the gravity of the crime

and the § 3553(a) factors as applied to the case.’” Id. (quoting United States v.

Atencio, 476 F.3d 1099, 1102 (10th Cir. 2007), overruled in part on other

grounds by, Irizarry v. United States, 128 S. Ct. 2198, 2201 n.1, 2203-04 (2008)).

A sentence which falls within a properly-calculated Guidelines range is presumed

to be substantively reasonable on appeal. United States v. Sells, 541 F.3d 1227,

1237 (10th Cir. 2008).

      Shah argues only that his sentence is too long, which is a challenge to the

substantive reasonableness of the sentence. He makes no specific procedural

challenges to the sentence calculation. Based upon our review of the record, we

                                         -4-
conclude that Shah’s thirty-three month sentence is reasonable. The sentence

reflects the seriousness of the crime here—the deliberate sequential purchase of

two weapons and ammunition. Moreover, while Shah did arrive in the United

States as a youth and was indisputably treated very badly by his relatives and

associates, by the time he committed the instant offense he was an adult, fluent in

English, and was running his own business. In short, we perceive no abuse of

discretion in the district court’s imposition of the sentence in this case.



                                   CONCLUSION

      For the foregoing reasons, we AFFIRM the sentence in this case.

                                        ENTERED FOR THE COURT


                                        Stephen H. Anderson
                                        Senior Circuit Judge




                                          -5-